Title: Report on Meeting of Republican Caucus, 25 February 1804
From: 
To: Jefferson, Thomas


               
                  [25 Feb. 1804]
               
               
                  
                     Geo. Clinton
                     67
                     
                  
                  
                        Langdon
                     7
                     
                  
                  
                        Breckeridge
                     20
                     
                  
                  
                     Levi Lincoln
                     9
                     
                  
                  
                     Gid: Granger
                     4
                     
                  
                  
                     Saml. McLay
                       1
                     
                  
                  
                     
                     108
                     
                  
               
               A Committee of one from each State, N. Hampshire & Connt. excepted, to enquire what measures are proper to be adopted to prevent the election of Vice President interfering with that of President—to report next Saturday.
               
               Some Western & some Jersey Members refused to stand pledged at first but there was a tacit Acquiescence understood to be given by the act of balloting.
               No names were announced before the ballots were counted.
             